Citation Nr: 1402794	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss before June 3, 2010, and a compensable rating thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1958 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.

REMAND

In December 2011, the Veteran testified that his hearing loss was worse than shown on examinations in June 2010 and in March 2011.  As the evidence suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination by a VA examiner who has not previously evaluated the Veteran to determine the current severity of bilateral hearing loss.  

The Veteran's file must be made available to the examiner for review. 





2.  On completion of the development, adjudicate the claim.  If the benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


